Citation Nr: 1142633	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  05-36 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and from June 1973 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board denied the Veteran's claim in September 2010.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), and, in June 2011, the Court granted a May 2011 Joint Motion for Partial Remand (JMR) by the Veteran's representative and the VA General Counsel (herein "the parties").  By this action, the Board's denial of the claim for service connection for hepatitis C was vacated, and the case was remanded to the Board.  This action excluded the other issues adjudicated in the September 2010 Board decision, and it appears from the record that the matters remanded in that decision have not been recertified to the Board.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In the May 2011 JMR, the parties indicated that a statement by the Veteran that he was diagnosed with a chronic hepatitis C infection in 1991, as recorded in a March 2006 private medical report, was not considered by the Board but should have been, as it "may have been probative evidence of the report of a competent medical diagnosis."  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Insofar as there was "at least some indication" that hepatitis C may be related to service, the parties further noted that VA should have provided the Veteran with a medical examination "to discuss the etiology of this infection, but did not."  See generally McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the contents of the JMR, the Board finds that a VA hepatic diseases examination is warranted in this case, and the examiner should take full account of the contents of the claims file and the lay assertions of the Veteran.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA hepatic diseases examination, with an appropriate examiner who has reviewed the entire claims file in conjunction with the examination.  The examiner should interview the Veteran as to the history of the claimed hepatitis C and is asked to specifically review the March 2004 questionnaire regarding hepatitis risk factors and the statement, recorded in a March 2006 VA examination report, reflecting a history of a hepatitis C infection in 1991 (i.e., during service).

Based on the claims file review, the Veteran's lay history, and the examination results, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hepatitis C is etiologically related to service.  This opinion must be supported by a complete rationale in a typewritten report.

2.  Then, the appeal must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



